In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00072-CR
______________________________


DELVIN DEWAYNE BUSBY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 354th Judicial District Court
Hunt County, Texas
Trial Court No. 21,853


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Delvin Dewayne Busby has appealed from his retaliation conviction in Hunt County. 
Appeals from that county may be directed to either the Fifth Court of Appeals in Dallas or this Court. 
We filed the appeal here based on a docketing statement directed to this Court specifying we were
to receive the appeal.  We have now received the record, and the notice of appeal specifies appeal
to the Fifth Court of Appeals in Dallas.  We have contacted the clerk's office for the Fifth Court of
Appeals and have been informed that notice of appeal was sent there.
            Therefore, the appeal was improvidently filed here.  Accordingly, we direct the clerk of our
Court to ship the clerk's record to the Fifth Court of Appeals in Dallas so the appeal may proceed
there. 
            We dismiss this appeal. 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          June 22, 2004
Date Decided:             June 23, 2004

Do Not Publish

n appellant has assistance of counsel, the
court is entitled to look solely to the attorney and is not required to consider pro se motions. 
McKinny v. State, 76 S.W.3d 463, 478 (Tex. App.—Houston [1st Dist.] 2002, no pet.); Ashcraft v.
State, 900 S.W.2d 817, 831 (Tex. App.—Corpus Christi 1995, pet. ref'd, pet. dism'd [2 pets.]).  The
trial court did not violate a ministerial duty by declining to rule on the motions filed.
            We deny the petition for writ of mandamus.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          April 28, 2004
Date Decided:             April 29, 2004